Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending in the instant application.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. The references in question are WO 2016/17718 (Pg. 1, line 26) and WO 2011/087503 (Pg. 3, line 26).

Specification
According to the MPEP section 608.01(b)(1)(C), “the form and legal phraseology often used in patent claims, such as ‘means’ and ‘said,’ should be avoided” in the abstract. Further, the “abstract should sufficiently describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text”. The abstract of the disclosure is objected to because it is identical to claim 1 of the instant application and merely highlights a singular aspect of the overall disclosure. Correction is required.  See MPEP § 608.01(b)(1)(C).

Claim Objections
Claim 6 is objected to because of the following informalities:  In line 9 “back belts each divided” is missing a verb such as “are” between “belts” and “each”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 7, 10, 11, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the Drapability index" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Further, claim 1 recites the limitation “at least about 24 elastic strands” in line 7. According to the MPEP section 2173.05(b)(3)(A), “claims reciting ‘at least about’ were invalid for indefiniteness where there was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about." The specification does not provide a standard for measuring the degree of the term “about” for one of ordinary skill in the art to ascertain the scope of the claim.
Claim 6 recites the limitation "the front belt and the back belt" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the front proximal tummy zone, and the front leg zone" in lines 1-2 and the limitation "the back waist zone, the back distal tummy zone, the back proximal tummy zone, 
Claim 11 recites the limitation "the Belt Seam Shape Measurement" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the core chassis" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The term "preferably" in claims 7, 13, and 14 is a relative term which renders the claim indefinite.  The term "preferably" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. All claim elements preceded by the term “preferable” are not being considered for prior art search.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as obvious over U.S. Patent Publication 2016/0058628 to Morimoto et al.
In regards to claim 1, ‘628 Morimoto et al. teaches a wearable article continuous in a longitudinal direction and a transverse direction, comprising: an elastic belt region, a crotch region, a waist opening and two leg openings (Para. 5, 6); wherein the elastic belt region is a laminate comprising an inner sheet made of nonwoven fiber (Para. 33 lines 4-7, Para. 46), and an outer sheet made of nonwoven fiber (Para. 33 lines 4-7, Para. 46), and a plurality of elastic strands configured to stretch the elastic belt region in the transverse direction (Claim 11, Para. 33, 56); wherein at least about 24 elastic strands are disposed on the elastic belt region (Fig. 2, element 96); and while not explicitly taught, because the prior art outlines the same materials and structure as the instant application, it would have been prima facie obvious for one of ordinary skill in the art to assume the article taught in ‘628 Morimoto et al. meets the formula of LC < 0.38CW-18; wherein LC is the Drapability index (%) according to the measurements herein; and wherein CW is the Compression Work index (gfcm) according to the measurements herein.
Claims 5, 6, 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0058628 to Morimoto et al. in view of U.S. Patent Publication U.S. 2016/0184145 to Morimoto.

Additionally, ‘628 Morimoto et al. teaches the article of Claim 1 wherein the front belt and the back belt form a ring-like elastic belt, the center of the front belt is joined to a front waist panel of the main body (Para.29 lines 14-19), the center of the back belt is joined to a back waist panel of the main body, the front and back belt each having a left side panel and a right side panel where the main body does not overlap (Para. 30), wherein all of the elastic strands sandwiched between the inner sheet and the outer sheet run in the transverse direction substantially parallel to each other (Claim 11). 
Finally, ‘628 Morimoto et al. teaches the article of Claim 6 wherein the front and back belt each have the inner sheet, the outer sheet, and an outer sheet fold over (Para. 37); the front and back belt each having transversely continuous proximal and distal edges (Para. 7), wherein the outer sheet fold over is an extension of the outer sheet formed by folding the outer sheet at the distal edge of the front and back belts (Para. 37).
The teachings of ‘628 Morimoto et al. differ from that of the instantly claimed invention in that it does not teach a belt side edge with seam length LS, a front proximal tummy zone disposed at an elongation of from about 150% to about 250%, and a front proximal tummy zone has a density of no less than about 540dtex. ‘628 Morimoto also does not teach of 4 zones extending in the transverse direction and defined by its location from the distal edge to the proximal edge relative to the percentage of the seam length LS wherein 0-25% is a waist zone, 25-50% is a distal tummy zone, 50-85% is a proximal tummy zone, and 85-100% is a leg zone; however, it would be prima facie obvious to one skilled in the art to optimize the elasticity of the regions of the belt for comfort.
However, ‘145 Morimoto teaches of a wearable absorbent article wherein the entirety of the length of the belt side edge of the front belt is seamed with a certain length of the belt side edge of the 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘628 to Morimoto et al. and ‘145 to Morimoto, by substituting the elastic bands of ‘145 to Morimoto to the wearable article taught in ‘628 to Morimoto et al. One of ordinary skill in the art would have a reasonable expectation of success because 628 to Morimoto et al. and ‘145 to Morimoto are considered to be analogous to the claimed invention because both references are in the same field of wearable absorbent materials and both methods are known to be feasible in being worn about the waist.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0058628 to Morimoto et al. in view of U.S. Patent Publication U.S. 2016/0184145 to Morimoto et al. further in view of U.S. Patent Publication 2013/0338623 to Kinoshita et al.
The teachings of ‘628 Morimoto et al. and ‘145 Morimoto were as previously discussed as above. 
‘145 Morimoto additionally teaches of a wearable absorbent article wherein the longitudinal length of the outer cover layer is longer than the longitudinal length of the crotch region and shorter than the longitudinal length of the backsheet (Para. 30) with the area on the front waist panel or the back waist panel where the outer cover layer is present forming a transitional region (Para. 22).

Kinoshita et al. teaches the article of claim 6 wherein the core chassis comprises an outer cover layer at the most garment facing side and a backsheet attached to the wearer facing surface of the outer cover layer (Claim 7).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘628 to Morimoto et al., ‘145 to Morimoto and Kinoshita et al. by substituting the core chassis structure taught in Kinoshita et al. to the wearable article taught in ‘628 and ‘145. One of ordinary skill in the art would have a reasonable expectation of success because ‘628 to Morimoto et al., ‘145 to Morimoto, and Kinoshita et al. are considered to be analogous to the claimed invention because all references are in the same field of wearable absorbent materials and both methods are known to be feasible in being worn about the waist.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY KIM whose telephone number is (571)272-6369. The examiner can normally be reached M-F 7AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carlos Rivera can be reached on 571-270-5697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROY KIM/
Examiner, Art Unit 4125                   

/NICHOLAS J. WEISS/               Supervisory Patent Examiner, Art Unit 3781